Exhibit 10.2

 

ALEXANDER & BALDWIN, INC.

EXECUTIVE SEVERANCE PLAN

 

INTRODUCTION

 

The purpose of the Alexander & Baldwin, Inc. Executive Severance Plan (the
“Plan”) is to retain key employees and to encourage such employees to use their
best business judgment in managing the affairs of Alexander & Baldwin, Inc. (the
“Company”) and its divisions and subsidiaries.  Therefore, the Company is
willing to provide the severance benefits described below to protect these
employees if involuntarily terminated without cause or laid off from employment
as part of a job elimination/restructuring or reduction in force.  It is further
intended that this Plan will complement other compensation program components to
assure a sound basis upon which the Company will retain key employees.

 

Article 1

Definitions and Exclusions

 

Whenever used in this Plan, the following words and phrases shall have the
meanings set forth below.  When the defined meaning is intended, the term is
capitalized:

 

1.1          “Base Salary” means the total amount of base salary payable to the
participant at the salary rate in effect on the last day of the participant’s
employment with the Employer.  Base Salary does not include bonuses, reimbursed
expenses, credits or benefits under any plan of deferred compensation, to which
the Employer contributes, or any additional cash compensation or compensation
payable in a form other than cash.

 

1.2          “Board of Directors” shall mean the Board of Directors of the
Company.

 

1.3          “Cause” means termination from employment with the Employer upon:

 

1.3(a)     the willful and continued failure by the participant substantially to
perform the participant’s duties with the Employer (other than any such failure
resulting from the participant’s incapacity due to physical or mental
Disability).  For the purposes of this subsection and subsection 1.3(b), no act,
or failure to act, on the participant’s part shall be considered “willful”
unless done, or omitted to be done, by the participant not in good faith and
without reasonable belief by the participant that his action or omission was in
the best interest of the Employer; or

 

1.3(b)     the willful engaging by the participant in conduct that is
demonstrably and materially injurious to the Employer, monetarily or otherwise.

 

1.4          “Disability” shall mean that an individual is deemed to be totally
disabled by the Social Security Administration.

 

1.5          “Employer” shall mean the Company or the entity for whom services
are performed and with respect to whom the legally binding right to compensation
arises, and all entities with whom the Company would be considered a single
employer under Section 414(b) of the Internal Revenue Code of 1986, as amended
(the “Code”); provided that in applying Section

 

--------------------------------------------------------------------------------


 

1563(a)(1), (2), and (3) of the Code for purposes of determining a controlled
group of corporations under Section 414(b) of the Code, the language “at least
50 percent” is used instead of “at least 80 percent” each place it appears in
Section 1563(a)(1), (2), and (3) of the Code, and in applying Treasury
Regulation § 1.414(c)-2 for purposes of determining trades or businesses
(whether or not incorporated) that are under common control for purposes of
Section 414(c) of the Code, “at least 50 percent” is used instead of “at least
80 percent” each place it appears in Treasury Regulation § 1.414(c)-2; provided,
however, “at least 20 percent” shall replace “at least 50 percent” in the
preceding clause if there is a legitimate business criteria for using such lower
percentage.

 

1.6          “Identification Date” means each December 31.

 

1.7          “Key Employee” means a participant who, on an Identification Date,
is:

 

1.7(a)     An officer of the Company of having annual compensation greater than
the compensation limit in Section 416(i)(1)(A)(i) of the Code, provided that no
more than fifty officers of the Company shall be determined to be Key Employees
as of the Identification Date;

 

1.7(b)     A five percent owner of the Company; or

 

1.7(c)      A one percent owner of the Company having annual compensation from
the Company of more than $150,000.

 

If a participant is identified as a Key Employee on an Identification Date, then
such participant shall be considered a Key Employee for purposes of the Plan
during the period beginning on the first April 1 following the Identification
Date and ending on the next March 31.  For purposes of this Section 1.7 only and
for determining whether a participant is a Key Employee, the “Company” shall
mean the Company and its affiliates that are treated as a single employer under
Section 414(b) or (c) of the Code, and for purposes of determining whether a
participant is a Key Employee, Treasury Regulation § 1.415(c)-2(d)(4) shall be
used to calculate compensation.

 

1.8          “Layoff” means the elimination of a job due to economic reasons,
whether or not as part of job elimination or restructuring, or as a
reduction-in-force affecting one or more positions.  Layoff does not include
resignation from employment or Separation from Service by reason of death,
Disability, or discharge for Cause.  A participant is not considered to have
been laid off, and will not be entitled to severance benefits described in
Article 3, if the Plan Administrator determines, in its discretion, that either
the Employer or a purchaser or other successor has offered comparable employment
to the participant to commence after the participant’s Separation from Service,
whether or not the participant accepts the position offered.

 

1.9          “Separation from Service” shall mean termination of employment with
the Employer, other than due to death.  A participant shall be deemed to have
experienced a Separation from Service if the participant’s service with the
Employer is reduced to an annual rate that is less than fifty percent of the
services rendered, on average, during the immediately preceding three full years
of employment with the Employer (or if employed by the Employer less than three
years, such lesser period).

 

2

--------------------------------------------------------------------------------


 

Article 2

Eligibility for Benefits

 

2.1          Eligibility.  To be eligible for Plan benefits, employees must
serve in a job categorized as the Chief Executive Officer, Band A, or Band B
under the Company’s job evaluation program.  Exceptions (additions or deletions)
to the eligibility requirements can be made only by the Alexander &
Baldwin, Inc. Chief Executive Officer, with the approval of the Compensation
Committee of the Board of Directors (the “Committee”).

 

2.2          Benefits.  Except as provided in Section 2.3, if the participant
experiences an involuntary Separation from Service without Cause or a Separation
from Service because of a Layoff, the Employer shall pay to the participant the
severance benefits described in Section 3.1.  (For the purposes of this section,
“involuntary” means a Separation from Service that is due to the independent
exercise of the unilateral authority of the Employer, other than due to the
participant’s request, and where the participant was willing and able to
continue to perform services.)  A participant receiving benefits under this Plan
shall not be eligible for benefits under any other severance plan, policy or
arrangement sponsored by the Employer.

 

2.3          Change in Control.  In the event the Employer experiences a “change
in control”, as defined in section 409A of the Code and the final regulations
and any guidance promulgated thereunder, and the Employer and a participant have
entered into an agreement concerning a change in control of the Employer, the
terms of such agreement, and not this Plan, shall govern.  In such case, no
benefits shall be payable to the participant under this Plan.

 

2.4          Plan Administration.  The Administrative Committee appointed by the
Board of Directors, or such other committee as may be appointed by the Board of
Directors from time to time, shall serve as the Plan Administrator.  The Plan
Administrator is responsible for the general administration and management of
this Plan and shall have all powers and duties necessary to fulfill its
responsibilities, including, but not limited to, the discretion to interpret and
apply this Plan and to determine all questions relating to eligibility for
benefits.  This Plan shall be interpreted in accordance with its terms and their
intended meanings.  However, the Plan Administrator and all plan fiduciaries
shall have the discretion to interpret or construe ambiguous, unclear, or
implied (but omitted) terms in any fashion they deem to be appropriate in their
sole discretion, and to make any findings of fact needed in the administration
of this Plan.  The validity of any such interpretation, construction, decision,
or finding of fact shall not be given de novo review if challenged in court, by
arbitration, or in any other forum, and shall be upheld unless clearly arbitrary
or capricious.

 

Article 3

Severance Benefits

 

3.1          Type and Amount of Benefits.  If severance benefits become payable
under this Plan, benefits shall consist of the following:

 

3

--------------------------------------------------------------------------------


 

3.1(a)     Monetary Payments/Reimbursement.  The participant shall receive an
amount equal to six (6) months of the participant’s Base Salary, one-twelfth of
which shall be paid each month for a period of one year, beginning in the first
month following the date of the participant’s Separation from Service.  Should
the participant, prior to his Separation from Service, execute (and later not
revoke) a release agreement prepared by the Plan Administrator,  the participant
shall receive additional amounts as follows:  (i) an amount equal to six
(6) months of the participant’s Base Salary, one-twelfth of which shall be paid
each month for a period of one year, beginning in the first month following the
date of the participant’s Separation from Service; (ii) reimbursement for
expenses arising from individual outplacement counseling services (in an amount
not to exceed ten thousand dollars ($10,000.00)) that are incurred no later than
2 years after the date of the participant’s Separation from Service, and are
reimbursed by the Employer no later than 3 years after the date of the
participant’s Separation from Service; and, (iii) a pro rated share of the award
opportunity at “Target” under the Alexander & Baldwin, Inc. One-Year Performance
Improvement Incentive Plan that otherwise would have been payable to the
participant had the participant remained employed until the end of the
applicable performance period(s) of such plans.  If the release is not revoked,
the payments under subsections 3.1(a)(i) and (iii) shall be payable no later
than 60 days following the date of the participant’s Separation from Service. 
If the release is timely revoked, the participant shall not be entitled to any
benefit under Section 3.1(a)(i), (ii) and (iii).  The Plan Administrator retains
the sole discretion to determine when during the 60-day period the payment will
be made.

 

3.1(b)(i)          Benefits.  For the period that separation payments continue
under subsection 3.1(a) above, or until the participant becomes employed with
another employer offering any such benefits (whichever is earlier), subject to
the terms of the applicable insurance policies, the Employer shall continue to
pay the premiums for Basic Group Life Insurance and Basic Accidental Death &
Dismemberment Insurance at the level such coverage was in effect for the
participant on the date of the participant’s Separation from Service.

 

3.1(b)(ii)         Group Medical, Dental, Drug and Vision Coverage.  For a
maximum period of twelve (12) months following Separation from Service, or until
the participant becomes employed with another employer offering any such
benefits (whichever is earlier), the Employer shall reimburse the participant
for the amount of the premiums paid by the participant for post-termination
continuation coverage under the Employer’s group health insurance in accordance
with the provisions of the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended (“COBRA”).  In order to receive reimbursement, the participant
must submit proof of payment to the Plan Administrator within 90 days of the
payment date and the Employer will remit a check for reimbursement as soon as
practicable.  Notwithstanding the foregoing, in the event that such
reimbursement by the Employer for the above COBRA continuation coverage is
discriminatory pursuant to Code Section 105(h) or Section 2716 to the Public
Health Service Act, then such reimbursements shall be taxable income to the
participant reportable annually on a Form W-2 or as otherwise required by
applicable federal and state law.  Payment of premiums for COBRA coverage beyond
twelve (12) months following Separation from Service is the sole responsibility
of the participant and such payment shall not be reimbursable.

 

4

--------------------------------------------------------------------------------


 

3.1(b)(iii)        Death Benefits.  If the participant dies during the severance
benefit period, the severance benefits as described in Section 3.1(a) that have
not yet been paid shall be paid to the participant’s designated beneficiary in a
lump sum within 60 days following the participant’s death and if the designated
beneficiary is entitled pursuant to COBRA to continuation coverage, then the
designated beneficiary shall have the right to continued reimbursement for the
remainder of the period under Section 3.1(b)(ii) for premiums paid for COBRA
continuation coverage.  In order to receive reimbursement, the beneficiary must
submit proof of payment to the Plan Administrator within 90 days of the payment
date and the Employer will remit a check for reimbursement as soon as
practicable.  Any beneficiary designation must be provided to the Plan
Administrator in writing by the participant, prior to his death.

 

3.1(b)(iv)       Reimbursements and In-Kind Benefits.  To the extent that a
right to reimbursement or an in-kind benefit under this Section 3.1 is subject
to Code Section 409A, then (A) the amount eligible for reimbursement, or the
in-kind benefit provided, during a participant’s taxable year may not affect the
amount reimbursable, or the in-kind benefits provided, in any other taxable
year; (B) any reimbursement must be made no later than the taxable year
following the taxable year in which the expenses was incurred; and (C) the right
to reimbursement or the in-kind benefit cannot be liquidated or exchanged for
another benefit.

 

3.2          Committee Discretion.  The severance benefits as described in this
Article 3 may be increased or decreased by the Committee in its absolute
discretion.  Such adjustments may be applied selectively with respect to one or
more individual participants.

 

3.3          Code Section 409A.  This Plan is drafted with the intent that all
payments or benefits provided hereunder will be exempt from Code Section 409A to
the maximum extent possible under the law, and the Plan shall be construed and
operated as necessary to comply with such intent.  For purposes of Code
Section 409A, all payments under the Plan shall be deemed separate payments and
shall not be aggregated with any other payment.  This Plan shall be administered
and interpreted to maximize the short-term deferral exemption to Section 409A. 
The portion of any payment under this Plan that is paid within the short-term
deferral period (within the meaning of Code Section 409A) shall be treated as a
short-term deferral.  Any other portion of a payment that does not meet the
short-term deferral requirement shall, to the maximum extent possible, be deemed
to satisfy the exception from Code Section 409A for involuntary separation pay. 
A participant shall not, directly or indirectly, designate the taxable year of a
payment made under this Plan.  Notwithstanding anything to the contrary in this
Plan, if any payment or benefit is deferred compensation subject to
Section 409A, and solely to the extent required by Section 409A, if a
participant is a Key Employee, then any such payments shall be delayed by six
(6) months and paid on the first business day of the seventh month following the
participant’s Separation from Service or, if earlier, his date of death, and the
amount of such accumulated delayed payments shall be credited with interest
during such six-month period at a rate computed using 120% of the short-term
applicable federal rate for a semi-annual compounding period under Code
Section 1274(d), applicable for the month in which the participant’s Separation
from Service occurs, provided that such interest rate shall not exceed 120% of
the long-term applicable federal interest rate under Code Section 1274(d).  The
identification of a participant as a Key Employee shall be made by the Company
in accordance with Section 1.7 of the Plan and sections 416(i) and 409A of the
Code and the regulations promulgated thereunder.  Any provision of the Plan that
is noncompliant with Code Section 409A shall be deemed to be amended to comply
with Code Section 409A, or if it cannot be so amended, shall be void.  The
Employer does not guarantee or warrant the tax consequences of the Plan, and the
participants shall in all cases be liable for any taxes due with respect to
Plan.

 

5

--------------------------------------------------------------------------------


 

Article 4

Employment Status

 

4.1          Right to Terminate Employment.  This Plan shall not be deemed to
constitute an employment contract between the Employer and the participant. 
Nothing contained herein shall give the participant the right to be retained in
the employ of the Employer or to interfere with the right of the Employer to
discharge the participant at any time, nor shall it give the Employer the right
to require the participant to remain in its employ or to interfere with the
participant’s right to terminate employment at any time.

 

4.2          Status During Benefit Period.  Commencing upon the date of the
participant’s Separation from Service, the participant shall cease to be an
employee of the Employer for any purpose.  The payment of severance benefits
under this Plan shall be payments to a former employee.

 

Article 5

Claims and Review Procedures

 

5.1          Claims Procedure.  Any individual (“claimant”) who has not received
benefits under the Plan that he believes should be paid shall make a claim for
such benefits as follows:

 

5.1(a)     Initiation - Written Claim.  The claimant initiates a claim by
submitting to the Plan Administrator a written claim for the benefits.

 

5.1 (b)    Timing of Plan Administrator Response.  The Plan Administrator shall
respond to such claimant within 90 days after receiving the claim.  If the Plan
Administrator determines that special circumstances require additional time for
processing the claim, the Plan Administrator can extend the response period by
an additional 90 days by notifying the claimant in writing, prior to the end of
the initial 90-day period, that an additional period is required.  The notice of
extension must set forth the date by which the Plan Administrator expects to
render its decision.

 

5.1(c)      Notice of Decision.  If the Plan Administrator denies part or all of
the claim, the Plan Administrator shall notify the claimant in writing of such
denial.  The Plan Administrator shall write the notification in a manner
calculated to be understood by the claimant.  The notification shall set forth:

 

5.1(c)(i)          The specific reason for the denial,

 

5.1(c)(ii)         A reference to the specific provisions of the Plan on which
the denial is based,

 

5.1(c)(iii)        A description of any additional information or material
necessary for the claimant to perfect the claim and an explanation of why it is
needed,

 

6

--------------------------------------------------------------------------------


 

5.1(c)(iv)        An explanation of the Plan’s review procedures and the time
limits applicable to such procedures, and

 

5.1(c)(v)         A statement of the claimant’s right to bring a civil action
under the Employee Retirement Income Security Act of 1974 (“ERISA”)
Section 502(a) following an adverse benefit determination on review.

 

5.2          Review Procedure.  If the Plan Administrator denies part or all of
the claim, the claimant shall have the opportunity for a full and fair review by
the Plan Administrator of the denial, as follows:

 

5.2(a)     Initiation - Written Request.  To initiate the review, the claimant,
within 60 days after receiving the Plan Administrator’s notice of denial, must
file with the Plan Administrator a written request for review.

 

5.2(b)     Additional Submissions - Information Access.  The claimant shall then
have the opportunity to submit written comments, documents, records and other
information relating to the claim. The Plan Administrator shall also provide the
claimant, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.

 

5.2(c)      Timing of  Plan Administrator Response.  The Plan Administrator
shall respond to the claimant’s request for review within 60 days after
receiving the request.  If the Plan Administrator determines that special
circumstances require additional time for processing the request, the Plan
Administrator can extend the response period by an additional 60 days by
notifying the claimant in writing, prior to the end of the initial 60-day
period, which an additional period is required.  The notice of extension must
set forth the date by which the Plan Administrator expects to render its
decision.

 

5.2(d)     Notice of Decision.  If the Plan Administrator affirms the denial of
part or the entire claim, the Plan Administrator shall notify the claimant in
writing of such denial.  The Plan Administrator shall write the notification in
a manner calculated to be understood by the claimant.  The notification shall
set forth the specific reason for the denial and a reference to the specific
provisions of the Plan on which the denial is based.

 

5.3          Authority.  In determining whether to approve or deny any claim or
any appeal from a denied claim, the Plan Administrator shall exercise its
discretionary authority to interpret the Plan and the facts presented with
respect to the claim, and its discretionary authority to determine eligibility
for benefits under the Plan.  Any approval or denial shall be final and
conclusive upon all persons.

 

5.4          Exhaustion of Remedies.  Except as required by applicable law, no
action at law or equity shall be brought to recover a benefit under the Plan
unless and until the claimant has: (a) submitted a claim for benefits, (b) been
notified by the Plan Administrator that the benefits (or a portion thereof) are
denied, (c) filed a written request for a review of denial with the Plan
Administrator, and (d) been notified in writing that the denial has been
affirmed.

 

7

--------------------------------------------------------------------------------


 

Article 6

Amendment and Termination

 

It is intended that the Plan shall continue from year to year, subject to an
annual review by the Board of Directors.  However, the Board of Directors
reserves the right to modify, amend or terminate the Plan at any time; provided,
that no amendment or termination shall affect the rights of participants to
receive Plan benefits finally determined by the Plan Administrator but unpaid at
the time of such termination or amendment.

 

Article 7

Miscellaneous

 

7.1          Not an Employment Contract.  The adoption and maintenance of this
Plan shall not be deemed to confer on any participant any right to continue in
the employ of the Employer, and shall not be deemed to interfere with the right
of the Employer to discharge any person, with or without cause, or treat any
person without regard to the effect that such treatment might have on the person
as a Plan participant.

 

7.2          Benefits Non-Assignable.  No right or interest of a participant in
this Plan shall be assignable or transferable, in whole or in part, either
directly or by operation of law or otherwise, including but not by way of
limitation, execution, levy, garnishment, attachment, pledge, bankruptcy,
assignments for the benefit of creditors, receiverships, or in any other manner,
excluding transfer by operation of law as a result solely of mental
incompetency.

 

7.3          Tax Withholding.  The Employer shall withhold any applicable income
or employment taxes that are required to be withheld from the severance benefits
payable under this Plan.

 

7.4          Applicable Law.  This Plan is a welfare plan subject to ERISA and
it shall be interpreted, administered, and enforced in accordance with that law.

 

7.5          Gender and Number.  Any masculine pronouns used herein shall refer
to both men and women, and the use of any term herein in the singular may also
include the plural unless otherwise indicated by context.

 

7.6          Severability.  If any provision of this Plan is held invalid or
unenforceable by a court of competent jurisdiction, all remaining provisions
shall continue to be fully effective.

 

8

--------------------------------------------------------------------------------


 

7.7          Binding Agreement.  This Plan shall be binding upon and inure to
the benefit of the Company, its successors and assigns, and the participants and
their heirs, executors, administrators and legal representatives.

 

IN WITNESS WHEREOF, Alexander & Baldwin, Inc. has caused this Plan to be
executed by its duly authorized officers effective as of the 29th day of June,
2012.

 

 

 

ALEXANDER & BALDWIN, INC.

 

 

 

 

 

 

 

By:

 /s/ Son-Jai Paik

 

Its Vice President

 

 

 

 

 

 

 

By:

 /s/ Alyson J. Nakamura

 

Its Secretary

 

9

--------------------------------------------------------------------------------